Title: To James Madison from Richard Rush, 30 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Dear sir.
                        Washington September 30. 1815.
                    
                    As a little exercise of the pen, I have just been throwing out a small pamphlet, of a copy of which I beg your acceptance. While at the bar, I had often occasion to perceive and lament the existence of a spirit too dependent and colonial. This little tract aims, as far as it goes, at showing that it is not justifiable.
                    I was happy to hear from Mr Monroe a day or two ago, that his health is improved. The J. B. affair has, indeed, passed off very quietly. I tender my usual respects:
                    
                        R. Rush.
                    
                